Name: Council Directive 91/672/EEC of 16 December 1991 on the reciprocal recognition of national boatmasters' certificates for the carriage of goods and passengers by inland waterway
 Type: Directive
 Subject Matter: organisation of transport;  education;  maritime and inland waterway transport;  transport policy
 Date Published: 1991-12-31

 Avis juridique important|31991L0672Council Directive 91/672/EEC of 16 December 1991 on the reciprocal recognition of national boatmasters' certificates for the carriage of goods and passengers by inland waterway Official Journal L 373 , 31/12/1991 P. 0029 - 0032 Finnish special edition: Chapter 7 Volume 4 P. 0060 Swedish special edition: Chapter 7 Volume 4 P. 0060 COUNCIL DIRECTIVE of 16 December 1991 on the reciprocal recognition of national boatmasters' certificates for the carriage of goods and passengers by inland waterway (91/672/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas it is appropriate to work for the establishment of common provisions concerning the sailing of inland waterways vessels on inland waterways in the Community; Whereas, it is appropriate, as a first step, with a view to promoting free navigation on inland waterways in the Community, to achieve the reciprocal recognition of national boatmasters' certificates for the carriage of goods and passengers by inland waterway; Whereas additional requirements relating to knowledge of local situations may have to be satisfied for the purposes of navigation on certain inland waterways, HAS ADOPTED THIS DIRECTIVE: Article 1 For the purpose of this Directive, the national boatmasters' certificates for the carriage of goods and passengers by inland waterway, as referred to in Annex I, shall be subdivided as follows: Group A:boatmasters' certificates valid for waterways of a maritime character as indicated in Annex II, Group B:boatmasters' certificates valid for the other waterways in the Community, with the exception of the Rhine, the Lek and the Waal. Article 2 Subject to the provisions of Article 3 (5), the Rhine navigation licence for boatmasters issued in accordance with the revised Convention for the Navigation of the Rhine shall be valid for all waterways in the Community. Article 3 1. Boatmasters' certificates which are still in force and are listed in Group A in Annex I shall be recognized by all Member States as valid for the purposes of navigation on the waterways of a maritime character listed in Annex II, as if they had issued the certificates in question themselves. 2. Member States shall reciprocally recognize the boatmasters' certificates which are still in force and are listed in Group B of Annex I as valid for the purposes of navigation on their inland waterways apart from those for which the Rhine navigation licence is required or which are listed in Annex II, as if they had issued the certificates themselves. 3. Recognition by a Member State of a boatmasters' certificate listed in Group A or Group B of Annex I may be made subject to the same miminum age conditions as those laid down in the Member State in question for the issue of a boatmasters' certificate in the same group. 4. Recognition by a Member State of a boatmasters' certificate may be limited to those categories of vessels for which this certificate is valid in the Member State which issued it. 5. Subject to consultation of the Commission and the other Member States, a Member State may require that, for the purposes of navigation on certain waterways other than the waterways of a maritime character as indicated in Annex II, boatmasters from other Member States satisfy additional conditions concerning knowledge of the local situation equivalent to those required for its national boatmasters. 6. This Directive shall not prevent a Member State requiring additional knowledge on the part of boatmasters sailing vessels transporting dangerous substances on its territory. Member States shall recognize the certificate issued in accordance with the number 10 170 of the ADNR as proof of this knowledge. Article 4 If necessary the Commission shall take the necessary steps to adapt the list of certificates appearing in Annex I, in accordance with the procedure set out in Article 7. Article 5 The Council shall, acting by a qualified majority, decide by 31 December 1994 at the latest on common provisions concerning the sailing of inland waterways vessels for the carriage of goods and passengers, on the basis of a Commission proposal to be submitted no later than 31 December 1993. Article 6 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive no later than 1 January 1993. They shall forthwith inform the Commission thereof. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. Article 7 1. For the purposes of Article 4 the Commission shall be assisted by a committee composed of the representatives of the Member States and chaired by the representative of the Commission. 2. The representative of the Commission shall submit to the committee a draft for the amendment of Annex I. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote. The Commission shall adopt the amendment to Annex I if it is in accordance with the opinion of the committee. If the amendment envisaged is not in accordance with the opinion of the committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. If, within three months of the date of referral to the Council, the Council has not acted, the proposed amendment shall be adopted by the Commission. Article 8 This Directive is addressed to the Member States. Done at Brussels, 16 December 1991. For the CouncilThe PresidentH. MAIJ-WEGGEN (1)OJ N ° C 120, 7. 5. 1988, p. 7. (2)OJ N ° C 12, 16. 1. 1989, p. 41. (3)OJ N ° C 318, 12. 12. 1988, p. 18. ANNEX I LIST OF NATIONAL BOATMASTERS' CERTIFICATES FOR THE CARRIAGE OF GOODS AND PASSENGERS BY INLAND WATERWAY REFERRED TO IN ARTICLE 1 OF THE DIRECTIVE GROUP A:Boatmasters' certificates valid for the waterways of a maritime character listed in Annex II Kingdom of Belgium -'Brevet de conduite A (arrÃ ªtÃ © royal no ... du ...)`/'Vaarbrevet A (Koninklijk Besluit nr. ... van ...)`. Federal Republic of Germany -'Schifferpatent` with additional validity for the 'Seeschiffahrtsstrassen` (Binnenschifferpatentverordnung 7. 12. 1981). French Republic -Certificat gÃ ©nÃ ©ral de capacitÃ © de catÃ ©gorie 'A` bearing the stamp specifying the validity of the certificate on Group A waterways (navigation zone 2 for the purposes of Directive 82/714/EEC) (1) (dÃ ©cret du 23 juillet 1991, Journal officiel du 28 juillet 1991), -'Certificats spÃ ©ciaux de capacitÃ ©` bearing the stamp specifying the validity of the certificate on Group A waterways (navigation zone 2 for the purposes of Directive 82/714/EEC) (dÃ ©cret du 23 juillet 1991, Journal officiel du 28 juillet 1991). Kingdom of the Netherlands -'Groot Vaarbewijs II` (Binnenschepenwet, Staatsblad 1981, nr. 678). GROUP B:Boatmasters' certificates valid for other inland waterways in the Community, with the exception of the Rhine, the Lek and the Waal Kingdom of Belgium -'Brevet de conduite B (arrÃ ªtÃ © royal no ... du ...)`/'Vaarbrevet B (Koninklijk Besluit nr. ... van ...)`. Federal Republic of Germany -'Schifferpatent` (Binnenschifferpatentverordnung 7. 12. 1981). French Republic -Certificat gÃ ©nÃ ©ral de capacitÃ © de catÃ ©gorie 'A`, not bearing the stamp specifying the validity of the certificate on Group A waterways (navigation zone 2 for the purposes of Directive 82/714/EEC) (dÃ ©cret du 23 juillet 1991, Journal officiel du 28 juillet 1991), -'Certificats spÃ ©ciaux de capacitÃ ©` not bearing the stamp specifying the validity of the certificate on Group A waterways (navigation zone 2 for the purposes of Directive 82/714/EEC) (dÃ ©cret du 23 juillet 1991, Journal officiel du 28 juillet 1991). Kingdom of the Netherlands -'Groot Vaarbewijs I` (Binnenschepenwet, Staatsblad 1981, nr. 678). (1)OJ N ° L 301, 28. 10. 1982, p. 1. ANNEX II LIST OF WATERWAYS OF A MARITIME CHARACTER REFERRED TO IN ARTICLE 2 OF THE DIRECTIVE Kingdom of Belgium Maritime Scheldt. Federal Republic of Germany Zone 1 and zone 2 of Annex I to Directive 82/714/EEC. Kingdom of the Netherlands Dollard, Eems, Waddenzee, IJsselmeer, Eastern and Western Scheldt.